On October 1, 2009, this court issued an order suspending respondent, James Sidney Jones, for a period of six months with the entire suspension stayed on the conditions that the respondent successfully complete a one-year monitored probation and commit no further disciplinary infractions. The suspension, stay, and probation were to take effect upon respondent’s return to active practice. The order required the respondent to file a notice informing the Clerk of this court that he has applied for active registration status on or before that date of his submission of the application. It appears to the court that the respondent is currently registered for active status and has failed to notify the Clerk of his submission of his application for active status. Upon consideration thereof, It is ordered by the court, sua sponte, that respondent show cause in writing, on or before 20 days from the date of this order, why respondent should not be held in contempt of the court’s October 1, 2009 order for failing to file notice of his submission of an application for active registration status.